[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 11-10766                ELEVENTH CIRCUIT
                          Non-Argument Calendar            DECEMBER 12, 2011
                        ________________________               JOHN LEY
                                                                CLERK
                          Agency No. A098-948-675



CLINT ETIENNE DU PLOOY,

                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,
                                             l
                                                                   Respondent.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        ________________________

                             (December 12, 2011)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

     Clint Etienne Du Plooy petitions for review of the Board of Immigration
Appeals’ order affirming the Immigration Judge’s denial of his application for

withholding of removal under the Immigration and Nationality Act. Du Plooy

contends that he established that he had suffered past persecution because of his

membership in a particular social group—white police officers.

                                              I.

       Du Plooy, a native and citizen of South Africa, entered the United States on

a B-2 visa that expired on December 5, 2006. The Department of Homeland

Security served Du Plooy with a notice to appear in December 2008, charging him

with removability under 8 U.S.C. § 1227(a)(1)(B). Du Plooy admitted the

allegations and conceded removability, but he requested withholding of removal

and relief under the United Nations Convention Against Torture (CAT).1

       At his removal hearing, Du Plooy testified that his job as a police officer

was to remove from the road cars that were in poor condition. Some of the owners

of cars and taxis he stopped would beat him, and other police officers who owned

taxis he stopped had threatened him. His wife, Jacqueline Du Plooy, testified that

the area her husband policed was dangerous because of “taxi wars” between the

owners of certain taxi routes. She testified that when Du Plooy had removed taxis



       1
       Du Plooy does not challenge the BIA’s denial of CAT relief, so that claim is
abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                              2
from the streets that were not roadworthy he had interfered with the taxi owners’

incomes. She said that their family was in danger because he had enforced the

law. On questioning from the IJ, Du Plooy conceded that a black officer who had

similarly enforced the law would likely have been subjected to the same threats.

      The IJ denied Du Plooy’s application for withholding of removal or CAT

relief. The IJ found that Du Plooy had not established past persecution or that he

was more likely than not going to be persecuted in the future. The IJ also found

that he had not shown a “nexus between any harm that he suffered and a protected

ground” for which withholding of removal could be granted, and the IJ concluded

that whatever harm he had suffered was not the result of being a white police

officer but instead was a result of his interference with the taxi owners’ income.

      Du Plooy appealed to the BIA, which affirmed the IJ’s final order of

removal. It concluded that the IJ had correctly determined that Du Plooy had

failed to establish that he would be a target for harm on account of membership in

a particular social group. It concluded that Du Plooy had not established that he

was targeted due because he was a white policeman, but instead was targeted

because he gave safety or traffic citations to taxi cab drivers.

                                          II.




                                           3
      “Where the BIA issues a decision, we review that decision, except to the

extent that it expressly adopts the IJ’s opinion.” Chen v. U.S. Att’y Gen., 463

F.3d 1228, 1230 (11th Cir. 2006). “Insofar as the BIA adopts the IJ’s reasoning,

we review the IJ’s decision as well.” Id. Here, we review the BIA’s decision on

withholding of removal because the BIA did not expressly adopt the IJ’s decision.

      We review de novo the BIA’s legal conclusions. Lin v. U.S. Att’y Gen.,

555 F.3d 1310, 1314 (11th Cir. 2009). We review findings of fact “under the

substantial evidence test, which requires us to affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quotation marks omitted). For us to reverse, we must

find that the record compels a contrary conclusion, not merely that it supports one.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      Du Plooy is entitled to withholding of removal if his “life or freedom would

be threatened in [South Africa] because of his race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1231(b)(3). Even assuming that white police officers qualify as a particular

social group, substantial evidence supports the BIA’s conclusion that Du Plooy

was not targeted because he was a white police officer. Instead, he was targeted

due to his attempts to enforce traffic and safety laws.

                                          4
PETITION DENIED.




                   5